DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 02 March 2021.  Claims 1-8 are pending in the application.
This application is a divisional of application Serial No. 15/836,206, filed on 08 December 2017, now US Patent 10,665,666.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant has argued that since claim 1 recites “an oxidized first III-V semiconductor pattern and a second III-V semiconductor pattern sequentially stacked 


    PNG
    media_image1.png
    516
    721
    media_image1.png
    Greyscale

Admittedly, claim 1 has been amended to require the aluminum oxide to be “distributed throughout an entirety of the oxidized first III-V semiconductor pattern”.  However, as shown in Fig. 6 of Cheng et al. above, the insulating fin portion 16 (which 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are again rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 9,496,401, in view of Cheng et al., US 2016/0380049, both of record.
The applied reference (Cheng et al., US 2016/0380049) has a common Applicant/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

a semiconductor substrate 10, see column 3, line 66, bridging column 4 to line 12;
a plurality of fins disposed on the semiconductor substrate, shown in Fig. 7, spaced apart in a first direction (shown in Fig. 7) and extending in a second direction crossing the first direction (shown in the top down view of Fig. 10A), each of the plurality of fins vertically protruding in a third direction perpendicular to the first and second directions (as shown in Fig. 7, the fins vertically protrude in the third direction), and comprising an oxidized first III-V semiconductor pattern 14B/16 and a second III-V semiconductor pattern 18 sequentially stacked directly on the semiconductor substrate 10, see Fig. 7 and column  6, line 5, bridging column 9 to line 52; and 
a dielectric layer 12S formed over the semiconductor substrate 10 and surrounding the plurality of fins, wherein top surface of the oxidized first III-V semiconductor pattern 14B/16 is not lower than top surface of the dielectric layer 12S, and the oxidized first III-V semiconductor pattern 14B/16 together with the dielectric layer 12S forms an insulator structure directly on the semiconductor substrate (As shown in Fig. 7, the first oxidized semiconductor pattern 14B/16 and the dielectric layer 12S together are directly on the semiconductor substrate 10, and since both 16 and 12S comprise insulating materials, together the oxidized first III-V semiconductor pattern 14B/16 together with the dielectric layer 12S forms an insulator structure.). Cheng et al. disclose that the first III-V semiconductor pattern 14B comprises “a semiconductor material that has semiconductor properties and includes at least one element from 
III-V semiconductor pattern can be oxidized to form an insulating III-V semiconductor comprising aluminum oxide (see paragraph [0037]) and that the oxidized III-V semiconductor pattern can be interposed between a bulk layer of the wafer and one or more fins in order to eliminate thread dislocations and prevent current leakage, see paragraph [0032] and [0037].   Given the disclosure of Cheng et al. (US 2016/0380049), it would have been obvious to the skilled artisan that the insulating III-V compound material fin portion 16 could have been formed by oxidizing the III-V semiconductor fin 14B, thereby eliminating threading dislocations and preventing current leakage in the known FinFET of Cheng et al. ‘401.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
With respect to claim 2, Cheng et al. ‘401 disclose the oxidized first III-V semiconductor pattern before oxidation comprises a first III-V semiconductor having a first lattice, the second III-V semiconductor pattern comprises a second III-V semiconductor having a second lattice, and the first lattice matches the second lattice, see column 6, lines 16-32.  
With respect to claim 3, both Cheng et al. ‘401 and Cheng et al. (US 2016/0380049) teach that the second III-V semiconductor is indium gallium arsenide (InGaAs), see column 9, lines 23-40 of Cheng et al. ‘401 and paragraph [0034] of Cheng et al. (US 2016/0380049), and Cheng et al. (US 2016/0380049) teach that the first III-V semiconductor is aluminum indium arsenide (AlInAs), see paragraph [0034].  
With respect to claim 4, in light of the teaching of Cheng et al. in lines 16-32 of column 6 (“The term "III-V compound semiconductor" denotes a semiconductor material that has semiconductor properties and includes at least one element from Group III (i.e., B, Al, Ga, and/or In) of the Periodic Table of Elements and at least one element from Group V (i.e., N, P, As, Sb and/or Bi) of the Periodic Table of Elements.”), it would have been obvious to the skilled artisan that the first III-V semiconductor could comprise one of aluminum antimonide (AlSb), aluminum arsenide (AlAs), aluminum phosphide (AlP), aluminum gallium arsenide (AlGaAs), aluminum indium arsenide (AlInAs), aluminum indium antimonide (AlInSb), aluminum gallium antimonide (AlGaSb), aluminum gallium phosphide P201704389US02 (8728-1222 DIV)25(AlGaP), aluminum indium phosphide (AlInP), aluminum gallium nitride (AlGaN), aluminum indium nitride (AlInN), aluminum arsenide antimonide (AlAsSb), 
With respect to claim 5, although Cheng et al. (US 2016/0380049) disclose that the oxidized first III-V semiconductor pattern comprising InAlAs (see paragraph [0034]) is oxidized to form indium aluminum oxide (InAlO) (see paragraph [0037]), Cheng et al. (US 2016/0380049) fails to teach that the oxidized first III-V semiconductor has an aluminum mole fraction in a range from about 50% to about 100% of group III component of the oxidized first III-V semiconductor.  However, the mole fraction of aluminum in the oxidized first III-V semiconductor pattern comprising InAlAs would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation.
With respect to claim 6, Cheng et al. ‘401 teach that the semiconductor substrate is a silicon substrate or a silicon on insulator substrate, column 3, line 66, bridging column 4 to line 12.  
With respect to claim 7, Cheng et al. ‘401 disclose that a height in the third direction of the oxidized first III-V semiconductor is about 10 nm or higher, see column 6, lines 55-61, and column 7, lines 49-53.  
With respect to claim 8, Cheng et al. ‘401 disclose that the semiconductor structure further comprises source/drain structures 22s/22D and gate structures 24, which are disposed on the dielectric layer 12S, surrounding the plurality of fins, and .

Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive. Applicant has argued that, in the present application, the aluminum containing first III-V semiconductor of the plurality of first III-V semiconductor patterns 31 is laterally oxidized to form the oxidized first III-V semiconductor pattern 31OX, so the aluminum oxide is distributed throughout the entire oxidized first III-V semiconductor pattern 31OX not just on the top portion of the oxidized first III-V semiconductor pattern 31OX. Admittedly, the claim 1 has been amended to require the aluminum oxide to be “distributed throughout an entirety of the oxidized first III-V semiconductor pattern”.  However, the claim does not specifically set forth what “an entirety” is meant to be. As shown in Fig. 6 of Cheng et al. ‘401 below, the insulating fin portion 16 is distributed throughout an entirety of the exposed top surface of the oxidized first III-V semiconductor pattern 14B’/16.  For purposes of rejecting the claim, “an entirety” has been taken to be “an exposed topmost surface of each III-V compound semiconductor material fin portion 14P” (see Fig. 5 and column 7, lines 62-67 of Cheng et al. ‘401). Applicant’s argument is not commensurate in scope with claim 1 as presently written, since the claim does not preclude “an entirety” from being the entire exposed top surface of the III-V compound semiconductor pattern 14B’, as shown in Fig. 6.  This claim limitation “distributed throughout an entirety of the oxidized first III-V the aluminum oxide is distributed throughout the entire oxidized first III-V semiconductor pattern 31OX”.


    PNG
    media_image1.png
    516
    721
    media_image1.png
    Greyscale


Applicant has further argued that the combination of the insulating III-V compound semiconductor material fin portion 16 and the III-V compound semiconductor material fin 14B of Cheng ‘401 cannot correspond to the oxidized first III-V semiconductor pattern 31OX of the present application because the oxidized first III-V semiconductor pattern 31OX of the present application includes aluminum oxide 
Applicant has further argued that there is no evidence or suggestion of a configuration that the oxidized first III-V semiconductor pattern is directly formed on the semiconductor substrate by Cheng ‘049.  However, as shown in Fig. 6 above, Cheng ‘401 clearly teaches an oxidized first III-V semiconductor pattern 14B’/16 and a second III-V semiconductor pattern 18 sequentially stacked directly on the semiconductor substrate10, wherein the oxidized first III-V semiconductor pattern 14B’/16 is directly on the semiconductor substrate 10. It has been well established that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the secondary reference to Cheng ‘049 need not disclose an oxidized first III-V semiconductor pattern directly on the substrate.  
For these reasons, amended independent claim 1 fails to patentably distinguish Applicant’s claimed semiconductor structure from the known semiconductor structure of Cheng ‘401 in view of Cheng ‘049.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various semiconductor structures comprising aluminum oxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822